Citation Nr: 1621828	
Decision Date: 06/01/16    Archive Date: 06/13/16

DOCKET NO.  13-19 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California



THE ISSUES

1.  Entitlement to service connection for a right knee disorder, to include as secondary to a service-connected condition.  

2.  Entitlement to service connection for a right shoulder disorder, to include as secondary to a service-connected condition.  



REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Avery M. Schonland, Associate Counsel
INTRODUCTION

The Veteran had active service in the United States Air Force from September 1969 to September 1973.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  The RO in San Diego, California certified this case to the Board on appeal.  

The Board notes that the Veteran's appeal originally included a claim for service connection for a lumbar spine disorder.  Before the matter was certified to the Board, however, in a June 2013 rating decision, the RO granted service connection with a 20 percent initial evaluation, effective November 30, 2010.  The Board finds that the grant of service connection constitutes a full award of the benefits sought on appeal with respect to this issue.  See Grantham v. Brown, 114 F.3d 1156, 1158 (Fed. Cir. 1997).  The record currently available to the Board indicates that, rather than initiate an appeal with the RO's initial rating or effective date, the Veteran filed a claim for an increased evaluation in October 2014, more than one year after the June 2013 rating decision.  Thus, that matter is not in appellate status.  Grantham, 114 F.3d 1156, 1158 (Fed.Cir.1997) (holding that a separate notice of disagreement must be filed to initiate appellate review of "downstream" elements such as the disability rating or effective date assigned).  As the RO's June 2013 decision constitutes a full grant of the benefits sought on appeal, no further consideration is necessary.  

This case consists entirely of documents in the Veterans Benefits Management System (VBMS).  The Board has reviewed all relevant documents in VBMS.  Any future consideration of this Veteran's case should take into account the existence of this electronic record.  The Veteran's Virtual VA claims file reveals additional VA treatment records.  The RO did not review all of these treatment records in a supplemental statement of the case (SSOC) prior to certifying the case to the Board on appeal.  To the extent that any of this new evidence is relevant to the claim on appeal, the Board notes that the Agency of Original Jurisdiction (AOJ) will have the opportunity upon remand to consider any records received since the July 2013 SSOC.  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

In this case, the Veteran has clearly claimed service connection for his right knee and right shoulder as secondary to his service-connected left knee.  In December 2012, he attended a VA examination to ascertain the etiology of his right knee and right shoulder conditions.  That examiner offered his opinion for the right knee in December 2012 and for the right shoulder in May 2013, finding that the Veteran's service-connected left knee disability did not cause either his right knee or right shoulder conditions.  However, those opinions did not address the issue of aggravation of a nonservice-connected condition by a service-connected condition, specifically, whether the Veteran's right knee and shoulder conditions are aggravated by his service-connected left knee disability.  Additionally, following the RO's June 2013 award of service connection for his lower back disability, the Veteran stated in his July 2013 substantive appeal that his right knee and right shoulder disorders should also be considered as secondary to his now service-connected lower back disability.  Therefore, remand is also required to obtain a VA medical opinion addressing this issue.    

Finally, the Board notes that the Veteran's Social Security Administration (SSA) records have been associated with his electronic claims file.  These include treatment records from Kaiser Permanente for treatment through March 2009.  While there are some Kaiser Permanente treatment records available in the Veteran's electronic claims file, the most recent records are from August 2007.  As there may be outstanding private treatment records, to ensure completeness of the record, on remand, the AOJ should also obtain the most recent VA treatment records.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his right knee and right shoulder.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.  This request should specifically seek any outstanding Kaiser Permanente records for treatment since August 2007.  

The AOJ should also secure any outstanding VA medical records, to include any records from the Long Beach and West Los Angeles VAMCs for treatment since September 2015.  

2.  After conducting the above development, return the claims file to the December 2012 examiner for an opinion regarding secondary service connection for the Veteran's right knee and right shoulder disorders.  The claims folder, including a copy of this remand, must be made available to the examiner.  An explanation for all opinions expressed must be provided.  In providing this opinion, the examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay statements.    

In his July 2013 substantive appeal, the Veteran reported that his service-connected left knee disorder is manifested by instability that has resulted in the prescription of a brace and wheel chair due to numerous falls.  It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner must opine whether it is at least as likely as not (50 percent or greater probability) that each diagnosed right knee disorder is caused or aggravated (that is, caused a permanent increase in severity that is beyond the normal progression of the disease) by the Veteran's service-connected left knee or lower back conditions, to include as due to an altered gait or injuries sustained in a fall.  In providing this opinion, the examiner should consider the VA treatment records including the December 2010 opinion from a staff physician at the Long Beach VAMC, and the private treatment records including the January 2002 total knee replacement.  

The examiner must also opine whether it is at least as likely as not (50 percent or greater probability) that each diagnosed right shoulder disorder is caused or aggravated (that is, caused a permanent increase in severity that is beyond the normal progression of the disease) by the Veteran's service-connected left knee or lower back conditions, to include as due to an altered gait or injuries sustained in a fall.  In providing this opinion, the examiner should consider the VA treatment records including the July 2010 treatment following a fall.  

3.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a SSOC must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.   

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


